Citation Nr: 0509503	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-10 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer as 
a result of herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus 
as a result of herbicide exposure.

3.  Entitlement to service connection for multiple sclerosis 
as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, denying the veteran's claims of 
entitlement to service connection for prostate cancer, 
diabetes mellitus, and multiple sclerosis, all as a result of 
claimed herbicide exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It is contended by the veteran that the conditions of his 
service while on active duty in the waters of Vietnam, 
principally aboard the USS Shelton (DD-790), involved duty or 
visitation within the boundaries of the Republic of Vietnam.  
The veteran reports that his ship, a destroyer, navigated the 
waters of an inland river, albeit without specifying the 
particulars.  The appellant requests that further evidentiary 
development be undertaken in order to verify that he served 
in Vietnam so that he may be presumed to have been exposed to 
herbicides under 38 C.F.R. § 3.307(a)(6) (2004).  Remand is 
required to assist the veteran in this regard.  See 38 C.F.R. 
§ 3.159 (2004).

Further action is also necessary by the RO with respect to 
the issue of the veteran's entitlement to service connection 
for multiple sclerosis due to herbicide exposure.  That claim 
was denied by the RO in a rating decision of July 11, 2001, 
and there appears in the claims folder undated RO 
correspondence in which the veteran was notified of such 
denial.  That typewritten correspondence is annotated in 
handwritten script with certain initials and the date of July 
11, 2001, at the bottom of such correspondence.  There is 
also on file a VA Form 21-8947, Compensation and Pension 
Award, entered on July 11, 2001, and authorized on July 17, 
2001, relating to the rating action in question, but its 
significance is ambiguous.  It remains unclear on what date 
the notice of the denial was mailed to the veteran, and such 
date must be confirmed on remand, as it is incumbent upon the 
Board to ascertain whether it has jurisdiction of this 
certified issue. 

The record at this juncture reflects that a notice of 
disagreement (NOD) as to the multiple sclerosis claim was not 
filed until August 6, 2002.  As such, it must be ascertained 
with certainty on remand on what date the RO advised the 
veteran of the July 2001 denial of his claim for service 
connection for multiple sclerosis.  If a NOD was not timely 
filed, the RO must then adjudicate whether a timely appeal 
was initiated.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the RO must notify 
the veteran of what information and 
evidence are needed to substantiate his 
claims of entitlement to service 
connection for prostate cancer, diabetes 
mellitus, and multiple sclerosis, all due 
to claimed herbicide exposure.  In 
addition, the information and evidence 
necessary to substantiate the question of 
the timeliness of the veteran's appeal 
concerning the issue of entitlement to 
service connection for multiple sclerosis 
must be set forth.  The veteran must be 
notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that he has in his possession.  The RO 
should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The veteran should be contacted in 
writing for the specific purpose of 
obtaining a complete history of his 
claimed duty or visitation within the 
Republic of Vietnam while on active duty.  
In particular, the veteran must identify 
when and where he actually stood on 
Vietnamese soil, and when and where his 
ship sailed inland.  The veteran should 
explain the means and circumstances how 
such duty or visitation came about.  

3.  Based on the appellant's response, 
the RO must undertake an additional 
search for any service medical and 
personnel records not already on file 
through contact with the National 
Personnel Records Center or other source.  
If necessary to document service "on the 
ground" ship logs and/or other pertinent 
data denoting the veteran's movements 
when serving on active duty in Vietnam 
must be obtained from the National 
Archives and Records Administration or 
other appropriate source.  The veteran is 
responsible for helping the RO carefully 
tailor this research request so that 
pertinent records documenting service on 
the ground and in the inland waters of 
Vietnam, if extant, may be secured in an 
expeditious manner.  To assist in this 
respect the Board notes that the veteran 
joined the Shelton on October 1, 1964 and 
left that command on March 15, 1966.  
Further, according to the Dictionary of 
American Fighting Ships, the Shelton 
served in the waters (but not necessarily 
the inland waters) of Vietnam, in 
pertinent part, from August 1965 to 
February 1966. 

4.  Lastly, the RO must adjudicate the 
question of the timeliness of the 
veteran's appeal for service connection 
for multiple sclerosis due to herbicide 
exposure.  In particular, the RO must 
document when the veteran was notified 
that service connection for multiple 
sclerosis had been denied.  If an appeal 
was timely initiated and perfected, then 
the RO must address the merits of such 
issue.  In addition, the RO must prepare 
a rating decision and readjudicate the 
veteran's claims of entitlement to 
service connection for prostate cancer 
and diabetes mellitus due to herbicide 
exposure.  Such actions must be 
undertaken on the basis of all of the 
evidence of record and all pertinent 
legal authority, inclusive of the VCAA, 
its implementing regulations, and the 
jurisprudence interpretive thereof.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights and to obtain 


additional procedural and evidentiary development.  No 
inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




